Citation Nr: 0717687	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-15 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar 
strain, degenerative arthritis thoracolumbar junction.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active duty service from November 1974 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO)

The veteran asserted in a January 2004 statement that he has 
depression due to his service-connected back condition.  
Additionally, the report of the 2004 VA examination reflects 
a diagnosis of left subtrochanteric bursitis.  A June 2005 
statement from the veteran's representative raises a claim 
for total disability based upon individual unemployability.  
Claims for total disability based upon individual 
unemployability (TDIU), service connection for depression and 
service connection for left subtrochanteric bursitis are 
referred to the RO for appropriate development. 


FINDING OF FACT

1.  Prior to September 26, 2003, the veteran's lumbar spine 
disability was manifested by characteristic pain and with 
forward flexion of the thoracolumbar spine of 70 degrees  

2.  Since September 26, 2003, the veteran's lumbar spine 
disability has manifested by back pain with forward flexion 
of the thoracolumbar spine of 40 degrees, and  with 
incapacitating episodes of less than four weeks during a 12-
week period.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbar 
strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71A, 
Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 


A.  Duty to Notify

The RO provided the veteran with VCAA notice in two April 
2001 letters.  These letters informed the veteran of the 
evidence required to substantiate a claim for an increased 
rating.  These letters also explained VA's duty to assist and 
specified what types of evidence VA would be responsible for 
obtaining and what type of evidence VA would assist the 
veteran in obtaining.  The veteran was advised to submit any 
relevant medical records in his possession.   In May 2004, 
the RO sent another letter to the veteran that  A May 2004 
letter that explained the evidence required to substantiate 
the claim, explained what evidence VA was responsible for 
obtaining and what evidence VA would assist the veteran in 
obtaining and advised him to submit any pertinent evidence in 
his possession.  The veteran's claim was subsequently 
readjudicated in a March 2005 Supplemental Statement of the 
Case.

The Board finds that VCAA notification requirements have been 
met in this case and that any error regarding the timing of 
VCAA notices was harmless.  The procedural defect has been 
cured without prejudice to the veteran because he had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (holding that a timing error can be 
cured when VA employs proper subsequent process).  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have then been satisfied.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of this claim.  The relevant medical records 
identified by the veteran have been obtained and associated 
with the claims file.  The veteran has been afforded  VA 
examinations.  The veteran has not identified any outstanding 
evidence that is relevant to this claim.  The Board concludes 
that the duty to assist has been satisfied and the Board may 
proceed to review the veteran's claim.

II.  Analysis of Claim

The veteran seeks an increased rating for lumbar strain, 
degenerative arthritis thoracolumbar junction, presently 
evaluated as 20 percent disabling.  The veteran asserts that 
his disability has worsened.   

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R.
§ 4.1 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran was assigned a 20 percent evaluation effective 
from January 2001.  The diagnostic codes pertinent to back 
ratings were amended since that time.  The provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were revised, effective September 26, 2003.  

Prior to September 26, 2003, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
a 20 percent evaluation was assigned for lumbosacral strain 
with muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in a standing position.  A 
40 percent evaluation was applied for severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was rated according to Diagnostic Code 5292.  
Limitation of motion of the lumbar spine was rated as 20 
percent disabling when moderate, and 40 percent disabling 
when severe.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5292 
(2002).

Prior to September 23, 2002, intervertebral disc syndrome was 
rated according to Diagnostic Code 5293.  A 40 percent 
evaluation was assignable for severe, recurring attacks of 
intervertebral disc syndrome with intermittent relief.  A 
60 percent evaluation was assignable for pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

Effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome, but continued to 
evaluate that disease under DC 5293.  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 
(2006)).  Effective September 26, 2003, VA updated the entire 
section of the rating schedule that addresses disabilities of 
the spine.  This update included a renumbering of the 
diagnostic codes pertinent to back ratings.  According to 
that renumbering, DC 5243 now governs ratings of 
intervertebral disc syndrome.  See Fed. Reg. 51,443 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, DCs 5235-5243 (2006)).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted where there 
are incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
12 months.  A 40 percent rating is warranted where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, DC 5293 (2006).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine. Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine provide for a 20 percent 
rating for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  The 
criteria for a 30 percent rating are: forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  The criteria for a 40 percent 
rating are: unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  The General Rating Formula provides for 
a 50 percent rating when there is unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating is 
assignable for unfavorable ankylosis of the entire spine.

The amended rating criteria define normal range of motion for 
the various spinal segments for VA compensation purposes.  
Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

The veteran's low back disability has been evaluated as 20 
percent disabling pursuant to the General Rating Formula, 
Diagnostic Code 5237.  

The veteran had active duty from November 1974 to September 
1994.  Service medical records show that the veteran was seen 
for complaints of low back pain in 1986 and was diagnosed 
with L1-L2 spondylosis with low back pain.  

At a June 2001 VA examination, the examiner noted the 
veteran's complaints of constant low back pain with recurrent 
radiculopathy down the left leg to the left knee.   The 
veteran reported that he had acute exacerbations of low back 
pain requiring two to three days of bedrest once every two 
months.  He denied any sensory changes or bowel or bladder 
dysfunction.  On physical examination, the examiner found no 
palpable paraspinous tenderness and no sciatic notch 
tenderness.  The examiner noted intact lumbar curvature.  
Range of motion testing revealed  forward flexion of 70 
degrees.  The veteran had lateral flexion of 20 degrees to 
the left and 15 degrees to the right and rotation of 20 
degrees bilaterally.  The veteran had normal gait.  The VA 
examiner noted intact sensory perception over the buttocks 
and down each lower extremity.  The VA examiner diagnosed 
chronic low back pain syndrome with constant pain, recurrent 
left leg radiculopathy to the left knee, reduced range of 
motion, and with x-ray evidence of spondylosis and 
degenerative joint disease.

Private medical records from Portneuf Hospital, dated in 
2003, show that the veteran sought emergency treatment for 
back pain in March 2003 after reportedly twisting his back at 
work.   A report of a  lumbar spine MRI performed in April 
2003 reflects an impression minimal bulging of the disc 
spaces at L4-5 and L5-S and  no signs of disc herniation or 
entrapment.  Impression was normal lumbar MRI.  

A medical evaluation prepared by a worker's compensation 
examiner, dated in October 2003, contains a diagnosis of 
chronic, nonspecific low back pain without verifiable 
radiculopathy.  The examiner noted a history of treatment 
with a lumbar cast, chiropractic treatment, epidural steroid 
injections and anti-inflammatory medications.  The 
examination report indicates that the veteran had lumbar 
flexion of 60 degrees, right lateral flexion of 25 degrees 
and left lateral flexion of 25 degrees.  

Upon VA examination in May 2004, the veteran reported low 
back pain that occurred on a daily basis.  The examiner noted 
that the veteran's spine appeared straight while standing.  
The VA examiner observed forward flexion to 40 degrees, with 
pain noted at 30 degrees.  Lateral bending was 20 degrees to 
the left and 20 degrees to the right.  Lateral rotation was 
20 degrees bilaterally. The VA examiner diagnosed mechanical 
low back pain, left subtrochanteric bursitis and mild left 
thigh atrophy.   The examiner noted that the veteran has an 
increase in pain with lateral bending and lateral rotation. 

Taking into account all of the relevant evidence, the Board 
finds that the criteria for a rating in excess of 20 percent 
have not been met in this case.

The Board finds that the evidence does not support a rating 
in excess of 20 percent under the rating criteria pertaining 
to lumbosacral strain prior to September 26, 2003.  VA 
examination findings and private medical reports from this 
time period demonstrate subjective complaints of low back 
pain and objective findings of limitation of motion of the 
lumbar spine  However, these treatment records do not show 
medical evidence of severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, as was 
required to establish a 40 percent evaluation under  
Diagnostic Code 5295.   

Under Diagnostic Code 5292,  prior to September 26, 2003, a 
40 percent evaluation was applicable for severe limitation of 
motion of the lumbar spine.  While findings of limitation of 
motion are documented in both VA and private medical records, 
examiners have not characterized such limitation as severe.

The Board finds that the evidence also does not support a 
rating in excess of 20 percent under the criteria of the 
General Rating Formula, in effect since September 26, 2003.  
Under those criteria, as noted above, a 30 percent rating is 
applicable when there is forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent rating is warranted when 
the evidence shows unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

The Board has also considered the Diagnostic Codes pertaining 
to intervertebral disc syndrome.  The Board finds that an 
increased rating is not warranted under those criteria.  
Private and VA examinations are negative for any diagnoses of 
intervertebral disc disease.  Under the rating criteria in 
effect prior to September 23, 2002, a 40 percent rating was 
assignable for pronounced intervertebral disc syndrome with 
little intermittent relief.  The evidence since September 26, 
2003 reflect that, while the veteran has reported during VA 
examinations that he is incapacitated at times due to his 
back pain, his lumbar strain has not necessitated physician 
prescribed bedrest for at least four weeks but less than six 
weeks during a 12-month period, as is required to establish a 
40 percent rating under Diagnostic Code 5243.
 
The Board notes the veteran's claim that he is unable to work 
due to his service-connected back disability.  As noted in 
the introduction, a claim for total disability based upon 
unemployability has been inferred from the veteran's 
statements and referred to the RO for appropriate 
development. 

The Board concludes that the criteria for an evaluation in 
excess of 20 percent for lumbar strain, degenerative 
arthritis thoracolumbar junction have not been met.  The 
rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded an increased 
evaluation in the future should his disability picture 
change.  See 38 C.F.R. § 4.1.  At present, however, a 20 
percent evaluation is the most appropriate given the medical 
evidence of record.  In reaching this decision, the Board 
also considered the applicability of the benefit-of-the-doubt 
doctrine.  However because there is not an approximate 
balance of positive and negative evidence, reasonable doubt 
may not be resolved in the veteran's favor.  Rather, as a 
preponderance of the evidence is against this claim, the 
claim must be denied.


ORDER

A rating in excess of 20 percent for lumbar strain, 
degenerative arthritis thoracolumbar junction is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


